Citation Nr: 1753212	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972 and from September 1988 to January 2006.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The evidence is in relative equipoise as to whether diabetes mellitus, type II, was incurred in the Veteran's active service.  

CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Duty to Notify and Assist

In light of the favorable determination to grant service connection for diabetes mellitus type II, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

B.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

Considering the claim for service connection for diabetes mellitus, type 2, in light of the record and the governing legal authority, the Board finds that the evidence is in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Veteran contends that he has had elevated glucose levels since service beginning in December 2003 and was diagnosed as a diabetic in May 2009.  See September 2010 statement.  In this regard, the Board notes that, during the Veteran's active service, medical records show that in December 2003 he had a glucose level of 116H at 5:07 PM.  A medical record on October 25, 2005, shows that his glucose level was 127 H at 11:12AM.  

Private medical records in June 2006 show a glucose level of 169, pre-diabetes in November 2007, and a diagnosis of diabetes mellitus in May 2009.  On VA examination in November 2010, the examiner stated that the diagnosis was diabetes mellitus, type II.  Although in a December 2011 VA opinion the examiner indicated that the Veteran had diabetes mellitus, type I, this appears to be a typographical error as the examiner referenced the findings from the November 2010 VA examination, which as discussed above shows a diagnosis of diabetes mellitus, type II.  Notably, the Veteran's private doctor in January 2013 also stated that the Veteran's diagnosis was diabetes mellitus type II.  

With regard to the matter of nexus, the Board acknowledges that there are unfavorable VA opinions dated in December 2011 and in November 2013 and a favorable private opinion dated in January 2013.  As for the unfavorable opinions, in December 2011 the VA examiner opined that the Veteran's diabetes was less likely than not related to service as the laboratory glucose values during service were in all probability non-fasting specimens and not abnormal given their clinical setting.  However in the January 2014 Form 9 Appeal, the Veteran explained that on October 25, 2005 he was given a physical for his retirement from service and that he fasted prior to the examination eating nothing after midnight.  The Board finds the Veteran's statement to be credible as service treatment records show the Veteran's retirement examination was on October 25, 2005.  

In the November 2013 VA opinion, the examiner opined that it is speculative and an error to conclude that based on a blood sugar level of 127 the Veteran had diabetes in service.  The examiner explained that this does not meet the diagnostic criteria for diabetes, which is a fasting blood sugar of greater than 126 on 2 separate occasions or a random blood sugar greater than 200 on any occasion, or a HgBalc > 6.5, a new criterion.  Thus the examiner opined that the Veteran's diabetes is less likely as not related to service.  

In an opinion in January 2013, the Veteran's private treating physician opined that the onset of the Veteran's diabetes mellitus, type II, was as likely as not to have been prior to his retirement from service.  Her rationale was based on her review of medical records from 2003 to 2005, particularly the record dated on October 25, 2005, which documented the elevated glucose level of 127, which she explained was in the diagnostic range for diabetes.  
Thus, there is evidence for and against a finding that the Veteran's diabetes mellitus, type II, is related to service.  As neither is more probative, the Board finds that the evidence in this case is so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise (meaning that the evidence for and against the Veteran's claim is essentially equal), entitlement to service connection for diabetes mellitus, type II, is granted.  


ORDER

Service connection for diabetes mellitus, type II, is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


